A rehearing was granted and the whole case has been reargued.
It was strenuously contended that the trial court erred in denying plaintiff's motion to reopen the case and submit testimony of an expert witness as to the plaintiff's mental capacity. This motion was made over a month and one-half after the trial had been completed. In a memorandum decision concerning this motion, the trial court states: "Now this case had been running along, tried at different times piecemeal and the parties finally rested and after the case was closed this application was made to produce this so-called expert witness on the mentality of the plaintiff. This witness resides in the city of Grafton and the plaintiff had plenty of opportunity to produce him at the hearing at different times when the evidence was taken but they failed to do so. . . ."
Trial courts are vested with broad discretion in permitting parties to reopen a case after resting and an appellate court will not interfere with the trial court's ruling except in case of a clear abuse of discretion. Fried v. Olsen, 22 N.D. 381, 133 N.W. 1041; Minneapolis Threshing Mach. Co. v. Huncovsky, 52 N.D. 112,202 N.W. 280; In Re Canterbury, 224 Iowa 1080, 278 N.W. 210. In this case there was no abuse of discretion in denying plaintiff's motion.
After reviewing the record and reconsidering contentions of counsel, we adhere to our former decision.